DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because of the following informalities:  in Figure 6b, “Com. Detekt.” should be “Com. Detect.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 1 is no longer being interpreted under 35 U.S.C. 112, sixth paragraph because of the amendments dated January 7, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jackie Schwartz on March 4, 2021.
The application has been amended as follows: 
In Claim 18, lines 1-2, please change the text “wherein said wireless power 
transmitter comprises a control circuit” to – wherein said apparatus comprises said wireless power transmitter, and said wireless power transmitter comprises a control circuit --.
	In claim 24, lines 1-2, please change the text “wherein said wireless power receiver comprises a voltage control circuit” to –where said apparatus comprises said wireless power receiver, and said wireless power receiver comprises a voltage control circuit --.
	In claim 27, lines 1-2, please change the text “wherein said wireless power transmitter comprises a control circuit” to – wherein said apparatus comprises said wireless power transmitter, and said wireless power transmitter comprises a control circuit --.

The following is an examiner’s statement of reasons for allowance:
Claims 16-24 are allowed because none of the prior art of record discloses or 
suggests at least one capacitor for at least one of decoupling the one of wireless power transmitter and wireless power receiver from the NFC unit, tuning the at least one coupling coil to the NFC unit frequency range and matching the at least one coupling coil to at least one of an input and output of the NFC unit, in combination with the remaining claimed features.
	Claims 25-33 are allowed because none of the prior art of record discloses or suggests at least one inductor for at least one of decoupling the NFC unit from the one of wireless power transmitter and wireless power receiver, tuning the at least one coupling coil to the one of wireless power transmitter and wireless power receiver frequency range and matching the at least one coupling coil to at least one of an input and output of the one of wireless power transmitter and wireless power receiver, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 9-12, filed January 7, 2021, with respect to the rejections of claims 16-21 and 25-30 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  The rejections of claims 16-21 and 25-30 have been withdrawn. 
Applicant’s arguments, see Remarks, pages 9-12, filed January 7, 2021, with respect to objections to the specification, drawings, and claims 22, 25, and 31 have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAL KAPLAN/Primary Examiner, Art Unit 2836